Citation Nr: 0205566	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Mr. C.T.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1974, including service in Vietnam.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was denied by the Board of 
Veterans' Appeals (the Board) in January 2001. 
[The prior procedural history of this case may be found in 
the Board's January 2001 decision.]  The veteran appealed the 
Board's January 2001 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In March 2001, an 
Appellee's Motion for Remand and to Stay Proceedings was 
filed, in light of the recently-decided case of Holliday v. 
Principi, 14 Vet. App. 280 (2001), in order for the Board to 
determine the applicability of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  Later in March 2001, the 
Court granted the Motion, vacated the Board's decision and 
remanded the matter to the Board.  

The veteran was sent a letter by the Board in July 2001 in 
which he was advised that he could submit additional argument 
and evidence in support of his motion within 90 days of the 
date of the letter.  In April 2002, the veteran's accredited 
representative submitted a written brief presentation to the 
Board on his behalf.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was originally denied by the RO in January 1991.  He 
did not appeal that decision.

2.  Evidence submitted since the January 1991 decision bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
3.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat.

4.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the U. S. Armed 
Services Center for Research of Unit Records (USACRUR) or 
other agencies of government for verification of any claimed 
stressors.


CONCLUSIONS OF LAW

1.  The January 1991 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  Evidence submitted since the RO's final January 1991 
rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  The veteran is not a veteran of combat.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (2001).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for PTSD.  He contends that he was in combat and 
that he incurred PTSD as a result of combat.


As has been described in the Introduction above, this case is 
currently at the Board pursuant to the Court's March 2001 
Order, based on the Appellee's Motion for Remand, which 
vacated the Board's January 2001 decision and remanded the 
case so that the Board could review the claim in light of the 
VCAA, specifically to determine whether the notice provisions 
of the VCAA, 38 U.S.C.A. § 5103, as amended, apply to the 
veteran's claim and because it was suggested by the Court in 
Holliday that no determination as to the applicability of the 
VCAA or whether its provisions have been met may be made 
until after the Secretary promulgates regulations pursuant to 
38 U.S.C.A. § 5103A(e).  The veteran was subsequently given 
the opportunity to submit additional evidence and argument in 
support of his claim. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board further observes that neither the 
Appellee's Motion for Remand dated March 9, 2001 or the 
Court's Order dated March 30, 2001 identified any specific 
defects in the Board's January 22, 2001 decision.  The only 
basis for remand stated was the enactment of the VCAA in 
November 2001. 

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board will 
also discuss the applicability of the VCAA, as required by 
the Court's March 2001 Order and Holliday.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

As required by the Court's Order, the Board has given 
consideration to the provisions of the VCAA.  The Board 
observes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C. § 5103A(f).  The VCAA 
will be addressed in greater detail below.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The veteran's service personnel records have been obtained 
and associated with the claims folder.  These records 
indicate that the veteran was stationed in Vietnam from 
February 1967 to February 1968, and from October 1970 to 
October 1971.  These records further indicate that during his 
first period in Vietnam, he served in the 15th Engineer 
Battalion 9th Infantry Division, and that during his second 
period in Vietnam, he served in the 135th Light Maintenance 
Company and the 378th Light Maintenance Company.  His MOS for 
both period was stock control and accounting specialist, and 
his principal duties included service as a supply specialist.   
During service, he was awarded the National Defense Service 
Medal, a Republic of Vietnam Campaign Medal, and the Vietnam 
Service Medal with one silver service star.  There is no 
indication in the veteran's service personnel records that he 
was awarded any medals indicative of combat or that he 
participated in combat.

The veteran's service medical records have also been obtained 
and associated with the claims folder.  These records are 
negative for any complaints or treatment for psychiatric 
problems.  In March 1974, the veteran underwent a psychiatric 
evaluation for the purpose of clearance for an administrative 
discharge.  It was noted that direct examination and a review 
of his past history revealed no indication of any psychiatric 
disorder that would prevent administrative discharge.  The 
veteran was found to be rational and oriented to time, place 
and person, with no indication of any psychosis or severe 
neurosis.  It was concluded that he was free of any 
significant emotional illness.  In a report of medical 
examination completed at separation, an examiner found the 
veteran's psychiatric condition to be normal.

There is no pertinent medical evidence of record for 
approximately sixteen years following the veteran's discharge 
from service.  

The record reflects that in October 1990, the veteran filed a 
claim of entitlement to service connection for PTSD.  He 
reported that he had received treatment from a private 
psychologist's clinic in 1990 and that he had been receiving 
treatment from F.S. since 1989.  He also reported having 
received treatment for a physical disability from Dr. B. in 
1990.

The RO subsequently obtained the veteran's treatment records 
from the private psychologist's clinic.  In a report of 
psychological evaluation dated in May 1990, it was noted that 
the veteran had worked as a truck operator and heavy 
equipment operator for the City of Los Angeles, California 
since 1980, and that he had come to experience severe stress 
in that job due to harassment and pressure from his 
supervisors.  In discussing the veteran's medical history, 
the psychologist noted that the veteran had served in the 
military from "November 1965 to 1969."  No further 
reference was made to his military service.  The psychologist 
noted a diagnosis of generalized anxiety disorder with 
depressive features.  Subsequent medical records show that 
the veteran continued to receive treatment from this clinic 
throughout 1990.  These records are negative for any 
diagnoses of PTSD or for any further discussion regarding the 
veteran's military service.

Although the RO also requested treatment records from F.S., 
these records were never received.

On December 19, 1990, the veteran failed to report for a VA 
psychiatric evaluation.  Thereafter, in a January 1991 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The RO concluded that a 
diagnosis of PTSD had not been shown by the evidence of 
record.  The veteran was notified of this decision in a 
letter dated March 1, 1991.  He did not appeal that decision.

In August 1991, the veteran was admitted to a VA hospital in 
order to receive rehabilitative treatment for a low back 
disability.  In a September 1991 discharge summary, it was 
noted that the veteran had been referred for a psychology 
consultation after the issue of "symptom amplification" had 
been raised.  The consultation revealed that the veteran had 
an increased tendency of somatization of his feelings, 
although no component of malingering was demonstrated.  A 
diagnosis of adjustment disorder with mixed features was 
noted.

VA clinical notes dated in October 1991 and November 1991 
show that the veteran continued to receive psychological 
treatment during this period.  In a clinical note dated on 
October 28, it was noted that the veteran appeared dysthymic 
and preoccupied, and that he focused on his pain throughout 
the session.  Similar notations were made throughout the 
clinical notes. 

In December 1998, the veteran submitted a statement in which 
he indicated that he wished to reopen his claim of 
entitlement to service connection for PTSD.  He reported that 
he was currently being treated for this disability at a VA 
Medical Center (VAMC).

In a letter dated January 7, 1999, the RO advised the veteran 
that his claim for PTSD had been previously denied and that 
he would have to submit new and material evidence in order to 
reopen that claim.  In another letter dated January 7, 1999, 
the RO further advised the veteran that in order to process 
his claim for PTSD, he would have to submit a complete 
detailed description of the traumatic incidents which 
produced the stress that resulted in his PTSD.  The veteran 
was asked to include the dates, places, and units of 
assignment at the time of the events, and, if appropriate, 
the names and other identifying information of any other 
individuals involved in the events.  He was informed that, at 
a minimum, he must indicate the location and approximate time 
of the stressful event in question.

In a response received in February 1999, the veteran reported 
that he was receiving treatment for his PTSD from a VAMC.  He 
enclosed a February 1998 VA hospital summary, which reflected 
a diagnosis of PTSD.  He also enclosed a signed PTSD 
questionnaire, but failed to set forth any alleged stressful 
events in that questionnaire.  

Thereafter, the RO obtained additional VA treatment records, 
which reflect that the veteran was diagnosed with PTSD on 
several occasions in 1998.

In March 1999, the veteran was provided with a VA psychiatric 
evaluation.  The VA psychiatrist noted that the veteran 
proved to be a very poor historian as to his present and past 
history, but that he seemed to put forth a decent effort.  It 
was noted that the veteran had been in the Army from November 
1965 to June 1974, but there was no further discussion as to 
his military service.  Following examination, the VA 
psychiatrist concluded that this was a very difficult case in 
that a longitudinal history was difficult to obtain, except 
that he perhaps had a mood disorder, not otherwise specified, 
with PTSD features.  The psychiatrist noted, however, that an 
adequate history was not obtained and that he might have 
delirium given the fact that he presented a bag with several 
different medicines.  The psychiatrist indicated that the 
veteran needed to be worked up and that he needed to be under 
psychiatric care so that a longitudinal history could be 
documented objectively.  It was also noted that the veteran 
could not manage his financial affairs at this time.

In the April 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
on a de novo basis.  The RO concluded that there was no 
confirmed diagnosis of PTSD of record and that the record was 
also inadequate to establish that a stressful experience 
occurred.  The RO noted that the veteran had been provided 
with an opportunity to furnish evidence of an in-service 
stressor, but that his reply contained no such claimed 
stressor.  In the close of the rating decision, the RO 
advised the veteran that if he wished to pursue his claim for 
PTSD, he would have to provide evidence of a claimed in-
service stressor, or sufficient information so that they 
might contact the service department to confirm any alleged 
stressors.

In a Notice of Disagreement submitted in May 1999, the 
veteran asserted that although he was not awarded any combat 
medals, he did see combat duty in Vietnam.  He asserted that 
he served in a combat engineer battalion and that he was 
detailed out to service other duties with infantry and tank 
elements as a mechanic and a foot soldier.  He further 
asserted that he did not recall the RO's request for specific 
stressor events as he was "easily confused by paperwork."  
He indicated that he needed assistance to complete such 
papers, and that if it was requested of him, he must assume 
that the person who was helping him failed to provide such 
information.  The veteran argued that VA was mistaken to 
think that only combat infantryman fought battles in Vietnam.  
He contended that during his first tour, he was at "Bearcat" 
and was on patrols often, and that during his second tour, he 
was at Long Bihn and had to stand on perimeter guard duty.

In a Statement of the Case issued in May 1999, the RO 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  In its decision, the RO again 
advised the veteran that if he wished to pursue his claim for 
PTSD, he would have to provide evidence of a claimed in-
service stressor, or sufficient information so that they 
might contact the service department to confirm any alleged 
stressors.

In his Substantive Appeal (VA Form 9) submitted in June 1999, 
the veteran asserted that he performed duties in Vietnam that 
were inconsistent with his Military Occupational Specialty 
(MOS).  He also reiterated his assertion that he did not 
recall being asked for a list of stressful events.  The 
veteran contended that he should not be penalized because no 
one saw fit to recommend him for any awards as a result of 
his combat service.  He argued that anyone who had to sit in 
defensive positions in Vietnam and watch men die next to them 
as a result of enemy attacks would have a different 
perspective about stresses in Vietnam.

During his October 2000 personal hearing before the 
undersigned Board member, the veteran was unable to testify 
coherently.  For this reason, it was determined by the 
veteran's accredited representative that the veteran's 
brother should provide testimony instead.  The veteran's 
brother testified as to how the veteran's behavior changed 
following his return from Vietnam, and as to several symptoms 
he had observed in the veteran.  The brother also indicated 
that the veteran was receiving regular treatment for his 
condition.

During the personal hearing, the veteran's representative 
submitted a VA psychological progress note dated in October 
2000.  In this note, it was noted that the veteran reported 
having combat-related nightmares on a nightly basis.  He 
reported that there were many scenes accompanied by actual 
smells of decaying corpses, explosives, etc.  He also 
reported that he believed that his PTSD symptoms were 
becoming more severe.  The VA psychologist noted that the 
veteran had served in Vietnam and that he had been involved 
in traumatic combat events.  It was further noted that the 
veteran's combat experience appeared to have reawakened some 
memories of childhood abuse.  The VA psychologist concluded 
that the veteran had been receiving treatment in the 
outpatient PTSD program, but that, despite his good efforts, 
his PTSD symptoms appeared to be increasing.

The subsequent procedural history of this case has been set 
forth in the Introduction above.  

Analysis

Finality/new and material evidence

As noted above, the veteran's original claim of entitlement 
to service connection for PTSD was denied in a January 1991 
RO rating decision.  The January 1991 rating decision was not 
appealed within the applicable one-year time period.  Thus, 
that decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 
(2001).  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

Although the RO has characterized the issue on appeal as an 
original claim of entitlement to service connection for PTSD, 
the Board finds that it must first address the preliminary 
matter of whether new and material evidence has been 
submitted to reopen the claim before it can address the 
actual merits of the claim.  
The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
In Bernard, the Court held that before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As will be discussed in detail below, 
however, the Board is of the opinion that new and material 
evidence has been submitted in this case.  Thus, the Board 
believes that the veteran will not be prejudiced by its 
consideration of this issue.

After having reviewed the complete record, the Board is of 
the opinion that the appellant has submitted new and material 
evidence sufficient to reopen his claim.  In January 1991, 
the RO denied the veteran's claim on the basis that there was 
no competent medical evidence showing that the veteran had 
been diagnosed with PTSD.  Since filing to reopen his claim, 
the veteran has submitted VA treatment records showing that 
he has been diagnosed with PTSD.  These records also contain 
statements suggesting that this diagnosis is related to his 
alleged exposure to combat in Vietnam.  See Justus, 3 Vet. 
App. at 513 [holding that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed].

This new evidence provides competent medical evidence 
suggesting that the veteran has PTSD as a result of his 
military service.  Thus, the Board concludes that such 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that new and 
material evidence has been submitted in this case, and the 
claim is reopened.

In so concluding, the Board is mindful that, in Hodge, 155 
F.3d at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In addition the Justus presumption does not apply with 
respect to evaluation of testimony in a decision on the 
merits.

The VCAA - VA's duty to notify/assist

As noted above, this case was remanded by the Court so that 
the Board could consider the potential applicability of the 
VCAA under Holliday v. Principi, 14 Vet. App. 280 (2001) [the 
Court may not determine in the first instance the specific 
applicability of the VCAA].

The Board observes in passing that with respect to the 
notation in the Appellee's Motion, adapted by the Court's 
Order, that the applicability of the VCAA must wait until the 
Secretary has promulgated appropriate regulations, 
regulations implementing the VCAA have now been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  Since the 
veteran's claim of entitlement to PTSD has been reopened, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After a veteran's claim has been reopened, VA has a duty 
under the VCAA to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits and to make reasonable efforts to assist him in 
obtaining evidence necessary to substantiate a claim for 
benefits.

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, and in 
response to the March 2001 Court Order, the Board has 
concluded that the requirements of the VCAA as to notice 
apply to this case and have been effectively satisfied with 
respect to the issue on appeal.  The Board observes that the 
veteran was notified by VA letter in January 1999, by rating 
decision dated in April 1999, and by the May 1999 Statement 
of the Case of the need to submit additional evidence on his 
claim for service connection for PTSD, especially information 
on service stressors.  The veteran was again informed in the 
January 2001 Board decision of the relevant law and 
regulations and the type of evidence that could be submitted 
by him in support of his claim.  Indeed, the Board's January 
2001 decision stressed the need for stressor verification.  
See the Board's decision, pages 18-19.  Furthermore , he was 
also sent a letter by the Board in July 2001 giving him 90 
days in which to submit additional relevant information.  No 
additional evidence was received by VA.  

It was contended on behalf of the veteran by his 
representative in April 2002 that VA should explain to him 
what types of evidence would help substantiate the claim, to 
include whether lay or "buddy" statements are needed to 
substantiate (1) what happened in service, (2) to show 
continuity of symptomatology, and (3) to show the current 
severity of the disability.      

The Board observes that the representative's presentation 
appears to be generic "boilerplate".  The representative has 
not explained why continuity of symptomatology is required to 
be demonstrated for PTSD in light of the provisions of 
38 C.F.R. § 3.304(f) (2001), and the Board specifically 
rejects the representative's statement.  Additionally, the 
current level of claimed PTSD symptomatology is irrelevant to 
the Board inquiry as to whether PTSD was incurred during 
service. 

With respect to the matter about lay statements, it is clear 
that this has already been dealt with.  The Board notes that 
the veteran has in fact produced a lay statement, in the form 
of the hearing testimony of his brother.  The veteran has 
been asked on several occasions for evidence to substantiate 
his claim, especially evidence related to service stressors, 
and he has not produced any additional relevant lay or 
"buddy" statements and has not indicated that any 
additional relevant lay or "buddy" statements exist or 
could be obtained.  It is therefore inescapable that the 
veteran is aware of the role of lay statements, and has 
furnished one for the record.    

(ii.) Evidentiary development

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The veteran was accorded a VA psychiatric examination in 
March 1999, thus satisfying the statutory requirement.  The 
Board is of course cognizant that the March 1999 VA 
psychiatrist recommended that the veteran be provided with 
further psychiatric evaluation in order to determine the 
precise nature of his psychiatric disability.  As will be 
discussed in further detail below, however, the Board will 
assume for the purposes of this decision that the veteran has 
been diagnosed with PTSD.  

The Board is also cognizant that there may be additional 
medical records available which have not been associated with 
the claims folder, including records of recent VA outpatient 
treatment.  See a statement from the veteran in support of 
his claim (VA Form 21-4138) dated in July 2001.  However, as 
will be explained in detail below, the Board has determined 
that a denial is warranted because there is no evidence of 
combat status and no credible supporting evidence that any 
in-service stressor actually occurred.  In the absence of 
combat status and verified stressors, any medical treatment 
records pertaining to PTSD are in essence irrelevant, even if 
such records contain statements by the veteran concerning his 
alleged stressors.  A medical diagnosis is only as credible 
as the history on which it is based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a diagnosis "can be no better than the 
facts alleged by the appellant"].  

Although the veteran has been repeatedly asked to provide a 
list of his alleged in-service stressors, he has continually 
failed to do so, thereby preventing the RO from attempting to 
obtain verification of his alleged stressors with the 
appropriate authority.  The Board points out that, although 
VA is required by statute and by case law to assist veterans 
in developing their claims, "The duty to assist is not always 
a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran is obligated to furnish information 
which is necessary to develop his claim, but he has failed to 
do so in this case.     

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Standard of review

After the claim has been reopened and the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 1991 and 
Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  Compare Justus, supra.

Discussion

At the outset of this Reasons and Bases section, above, the 
Board observed that there is no indication in the Court's 
Order dated March 30, 2001 that any errors existed in the 
Board's January 2001 decision.  The Board further notes that 
the April 9, 2002 written brief presentation submitted by the 
veteran's accredited representative on his behalf similarly 
did not identify any errors in the Board's January 2001 
decision.  Also as noted above, although certain evidence may 
be sufficient to reopen a claim, it does not necessarily 
follow that the same evidence allows the Board to grant the 
claim.  See Hodge, supra.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2001); Moreau v. Brown, 9 Vet. 
App. 389 (1996). 

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140.  In this matter, the Board notes 
that the veteran has been diagnosed as having PTSD on several 
occasions.  In addition, health care providers have 
attributed such PTSD to the veteran's service (although the 
October 2000 medical record also appeared to implicate abuse 
during childhood).  The Board will accept for the purposes of 
this opinion that he has satisfied the first and second 
elements of 38 C.F.R. § 3.304(f).

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. at 98.  If there is no combat experience 
indicated by the record, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  Doran, 6 Vet. App. at 288-89 
(1994).

In this case, the veteran's service records reflect that his 
military occupational specialty was stock control and 
accounting specialist.  These records do not show that the 
veteran served in combat during either period of service in 
Vietnam, and there is no other official or objective evidence 
of record indicating that such was the case.  The Board notes 
that because the veteran's service records were provided by 
an agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 
38 U.S.C.A. § 1154 is accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  As noted above, the RO wrote to the 
veteran in January 1999 requesting that he provide a detailed 
list of stressful experiences which led to his PTSD.  The 
April 1999 rating decision and the May 1999 Statement of the 
Case focused on stressor verification.  Moreover, and 
significantly, the Board's January 2001 decision hinged on 
the lack of stressor verification.  Notwithstanding the 
clearly stated need for the veteran to provide specifics 
concerning his claimed stressors, he has continually failed 
to provide VA with details of stressors.  Because the veteran 
has failed to provide details concerning alleged stressors, 
the RO has been unable to attempt verification of the alleged 
stressors.

The Board recognizes that the veteran asserted in both his 
NOD and Substantive Appeal that he did not recall being asked 
to provide a list of his alleged in-service stressors.  
However, the record clearly reflects that although the 
veteran failed to provide specific information, he did 
respond to the RO's letter of January 1999 by submitting 
during the following month an incomplete PTSD questionnaire 
along with a copy of the RO's letter.  Thus, it is clear that 
he did receive the RO's request for a detailed list of 
stressors.  Furthermore, the Board finds it quite interesting 
that the veteran chose to devote both his May 1999 NOD and 
June 1999 Substantive Appeal to arguing that he did not 
recall being asked to submit such information, rather than 
actually providing such a list of stressors, as he had been 
reminded to do in both the April 1999 rating decision and the 
May 1999 Statement of the Case.  By his own admission, it is 
clear that by the time the veteran submitted both his NOD and 
Substantive Appeal, he was well aware of the need to submit a 
detailed list of his in-service stressors.  Instead of 
submitting such a list, he chose to provide only very general 
statements regarding exposure to combat in Vietnam and to 
reiterate his previous assertion that he did not recall ever 
being asked to submit a list of in-service stressors.

It was incumbent on the veteran to provide the RO with the 
answers to the "who, what, when, and where" of his alleged 
stressors.  He has failed to do so.  Thus, the veteran's 
failure to provide the requested information necessary to 
verify his claimed stressors has resulted in the absence of 
one of the essential elements of his claim for service 
connection for PTSD.  See Wood, supra.

Based on the above, the Board finds that because the veteran 
has failed to provide details concerning, VA has been unable 
to attempt verification of the alleged stressors with the 
appropriate authority.  No other evidence exists concerning 
his alleged stressors.  Thus, there is no credible supporting 
evidence of an in-service stressor, and the veteran's claim 
fails to meet the third requirement set forth under 38 C.F.R. 
3.304(f).  

In summary, for the reasons and bases expressed above, the 
Board finds that preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

